776 So. 2d 340 (2001)
Bradley J. BROYLES, M.D., Appellant,
v.
STATE of Florida, DEPARTMENT OF HEALTH, Appellee.
No. 1D00-2502.
District Court of Appeal of Florida, First District.
January 22, 2001.
*341 Appellant Bradley J. Broyles, pro se, Leesburg.
Simone Marstiller of Agency for Health Care Administration, Tallahassee, for Appellee.
PER CURIAM.
In his pro se petition, Dr. Bradley J. Broyles contests an order entered by the Department of Health suspending Dr. Broyles' license to practice medicine on an emergency basis pursuant to section 120.60(6), Florida Statutes (1999). Broyles' arguments, however, primarily contest the factual matters set out in the Department's order. He does not advance any substantial argument that the order, on its face, fails to comply with section 120.60(6). As the Department notes, the statute provides that it may take emergency action against a licensee upon a finding "that immediate serious danger to the public health, safety, or welfare requires (such action)." § 120.60(6), Fla.Stat. (1999). The statute requires, in cases of summary suspension, that the Department promptly institute a formal suspension or revocation proceeding pursuant to sections 120.569 and 120.57, Florida Statutes (1999). It is in these formal proceedings that licensees, such as Dr. Broyles, may dispute the factual matters relied upon by the Department. Our review of the present order, however, indicates that the Department has amply demonstrated on the face of the order that Dr. Broyles' continued medical practice would pose an immediate serious danger to public health, safety, or welfare.
AFFIRMED.
BOOTH, KAHN and VAN NORTWICK, JJ., concur.